SHARP, W., J.,
concurring in part and dissenting in part.
I concur with the majority opinion in full. I would simply add thereto that on remand the trial court should reconsider the propriety of awarding the former wife some or all of her attorney’s fees. There is a wide disparity of income and income-earning ability between the parties. See White v. White, 575 So.2d 767 (Fla. 2d DCA 1991). The former wife should not have to use her assets obtained through equitable distribution or alimony to pay her attorney’s fees under these circumstances. See Flemming v. Flemming, 742 So.2d 843 (Fla. 1st DCA 1999). However, this is an issue that should be considered on remand, in connection with the amount of permanent alimony set by the court.